Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 17/328,692 filed on May 24, 2021.
Claims 1-19 have been examined and are pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202010542784.6, filed on 06/15/2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.







Claims 1-2, 10-11, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernstein et al., (Bernstein,” US 2016/0277802).
Regarding claim 1, Bernstein discloses a method for displaying a widget, comprising: 
acquiring display content and timing duration of the widget based on a task achieved by a current page (pars. 0059; Fig. 2E; a number of viewer, how long viewers watched a broadcast, etc.; also see pars. 0061, 0066-0067; Figs. 3B and 4B); 
displaying the widget with the display content on the current page and recording time information, wherein the time information is used for indicating displaying duration of the widget (pars. 0059-0062, 0065-0069, and 0070-0074 ; Figs. 2E, 3B, 4A-5B; ); and 
updating the widget for displaying that the task is in a completed state in response to the displaying duration reaching to the timing duration (pars. 0059; Fig. 2E; “The broadcast metadata 285 may include statistics about the number of viewers, how long viewers watched the broadcast, and can include the number of signals of appreciation, the number of comments, the number of shares by viewers, the average number of signals of appreciation per second, the average number of comments received per second (or ten seconds, etc.) the highest number of signals of appreciation received in a five second period, etc. In some implementations, the statistics may be presented in graph format. The broadcast metadata may be stored at the social media server, which enables the social media server to identify popular broadcasters.”).  
Regarding claim 2, Bernstein discloses the method of claim 1, further comprising: 
(par. 0055-0059; Fig. 2A-2E; the broadcast metadata 285 includes statistics about the number of viewers, how long viewers watched the broadcast, duration, etc.; also see pars. Figs. 3B,  ); 
opening the second page in response to receiving an input with respect to the entrance, wherein the second page is a parent page of the current page; and displaying the widget with general content on the second page (pars 0055-0059, 0061-0065; Figs. 2A-4A; user can select control 225 to start live stream/broadcast in a user interface (UI) 202; the UI 202 display information of viewers’ feedback; for example, an updated viewer indication 230, the icons 250, and the comments 255).  
Regarding claims 10-11, claims 10-11 are directed to device associated with the method claimed in claims 1-2; Claims 10-11 are similar in scope to claims 1-2, and are therefore rejected under similar rationale.
Regarding claim 19, claim 19 is directed to non-transitory computer-readable storage medium associated with the method claimed in claim 1; Claim 19 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al., (“Bernstein,” US 2016/0277802), published on September 22, 2022,  in view of Qi,  (US 2019/0206408), published on July 5, 2019.  
Regarding claim 3, Bernstein discloses a method of claim 1, wherein displaying the widget with the display content on the current page ().
Bernstein discloses all limitations above, but does not explicitly disclose recording time information comprises: generating a timing thread; and generating a message passing object, wherein the message passing object is used for passing timing information of the timing thread to a progress bar component; wherein starting the timing thread, and displaying the widget with the progress bar component and the display content on the current page by passing the timing information to the progress bar component through the message passing object.
However, Qi discloses a method posting comments to a live video, wherein said recording time information comprises: generating a timing thread; and generating a message passing object, wherein the message passing object is used for passing timing information of the timing thread to a progress bar component ; wherein  starting the timing thread, and displaying the widget with the progress bar component and the display content on the current page by passing the timing information to the progress bar component through the message passing object (Qi: pars. 0045-0049; Figs. 3-4; the post 320 are any posts or notifications that are be displayed to users 101 in their timelines at or after the start time of a live video; a comment 425, the reactions elements 440 display in live video 410).
art before the effective filling date of the claimed invention to combine the teachings of Qi with the method/system of Bernstein to allow users generate comments and post for viewing along with the live video.
Regarding claim 12, claim 12 is directed to device associated with the method claimed in claim 3; Claim 12 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al., (“Bernstein,” US 2016/0277802), published on September 22, 2022,  in view of Qi,  (US 2019/0206408), published on July 5, 2019, and further in view of Nakajima, (US 2019/0306486), published on October 3, 2019.  
Regarding claim 4, Bernstein and Qi discloses the method of claim 3, but do not explicitly disclose generating an external interface for the progress bar component, wherein the external interface is used for one or more of: starting timing, stopping timing, pausing timing, or19LZ2011524CN01-US resuming paused timing.
However, Nakajima discloses a method for implementing the moving image playback function, further comprising: generating an external interface for the progress bar component, wherein the external interface is used for one or more of: starting timing, stopping timing, pausing timing, or19LZ2011524CN01-US resuming paused timing (Nakajima: pars. 0049-0051; Fig. 3; a user interface 300 includes a playback button 301, a stop button).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Nakajima with the method/system of Bernstein and Qi to allow user control playback video.
Regarding claim 13, claim 13 is directed to device associated with the method claimed in claim 4; Claim 13 is similar in scope to claim 4, and is therefore rejected under similar rationale.
Claims 5-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al., (“Bernstein,” US 2016/0277802), published on September 22, 2022,  in view of Assuncao Aguiar et al., (“Assuncao,” US 2017/0366579), published on December 21, 2017.  
Regarding claim 5, Bernstein discloses the method of claim 1, but does not explicitly disclose wherein the display content comprises a plurality of characters, and said displaying the widget with the display content on the current page comprises: displaying all characters by adjusting a font size of the characters; or adjusting the font size to a smallest font.
However, Assuncao discloses a method for online editing to create artwork with layers, wherein the display content comprises a plurality of characters, and said displaying the widget with the display content on the current page comprises: displaying all characters by adjusting a font size of the characters; or adjusting the font size to a smallest font (pars. 00058-0059, 0073; Fig. 10-11a).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Assuncao with the method/system of Bernstein to allow user changes/edits size of font in widget/website.
Regarding claim 6,  Berrnstein and Assuncao disclose the method of claim 1. 
(pars. 00058-0059, 0073; Fig. 10-11a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Assuncao with the method/system of Bernstein to allow user changes/edits size of font in widget/website.
Regarding claim 7, Bernstein discloses the method of claim 1, further comprising: detecting a touch trajectory of an external medium on the current page (pars. 0047-0048; a touch screen display 118); 
Bernstein discloses all limitation above, but does not explicitly disclose adjusting a display position of the widget based on the touch trajectory, wherein the display position matches the [[touch trajectory]] select.
However, Assuncao discloses a method for online editing to create artwork with layers, wherein adjusting a display position of the widget based on the touch trajectory, wherein the display position matches the [[touch trajectory]] select (pars. 0055-0059; Figs 9a-11a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Assuncao with the method/system of Bernstein to allow user changes/edits size of font in widget/website.
Regarding claim 8, Bernstein and Assuncao disclose the method of claim 7. 
(pars. 0047-0048; a touch screen display 118)
Assuncao further discloses a method for online editing to create artwork with layers; wherein determining an attaching point in response to the touch trajectory being terminated, wherein the attaching point is closest to an ending position of the touch trajectory on a boundary of the current page; and determining a final display position of the widget based on a position of the attaching point (pars. 0055-0059; Figs. 9a-11a). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Assuncao with the method/system of Bernstein to allow user changes/edits size of font in widget/website. 
Regarding claim 9, Bernstein and Assuncao disclose the method of claim 7. 
Bernstein further discloses the method, wherein implementation codes of the widget are located in Activity layer or Window layer (pars. 0061, 0062, 0065-0067, and 0073; Figs. 3B, 4B, and 5B).
Regarding claims 14-18, claims 14-18 are directed to device associated with the method claimed in claims 5-9 respectively; Claims 14-18 are similar in scope to claims 5-9 respectively, and are therefore rejected under similar rationale.
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH K PHAM/
Primary Examiner, Art Unit 2174